DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed June 18, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-24 of prior U.S. Patent No. 10,692,032. This is a statutory double patenting rejection.

US application – 16/905,554
1. A computer-implemented method, comprising: conforming elemental processes in an enterprise-wide computer network to a processor-implemented self-similar structure comprising a plurality of data acquisition, analysis, learning, and inference applications and processes distributed over a plurality of domains; 
representing elemental processes in each domain as a network supporting exchange of a transaction value that represents operational events or actions; 
wherein each element in an elemental process is represented by a node, and each of its relations or interactions with other elements is represented by an edge, each network having multiple 
acquiring data and organizing said data into tabular and networked graph data sets:
identifying statistically significant patterns and learning correlations in said organized data sets in multiple dimensions and across connected elements;
analyzing said organized data sets in different dimensions by correlating said data sets in a context of structural information about interactional and relational network features extracted from a corresponding network, data sets, and other information comprising domain knowledge;
inferring normative and anomalous distribution features of data in full enterprise systemic context across 
performing pervasive and persistent risk and operational efficiency analysis to adapt to evolving situational Knowledge and intelligence as captured in the corresponding changes in structural features and values of each network; 
providing autonomous and adaptive operational control capabilities, and enhanced efficiency of target systems, subsystems, and elements at a plurality of hierarchical levels of each network; 
analyzing real-time transactions, incoming values in data sets, state information, and activities on network elements as captured in the corresponding changes in structural features and values of each network, as well as elements of underlying enterprise 
and dynamically adapting said operational analysis and control capabilities, and efficiency at selected hierarchical levels and at selected time scales in response to enterprise data driven situational awareness and knowledge about domain specific normative models.
2. The method of Claim 1, wherein said situational knowledge and intelligence comprises current and historical data, data patterns and their interconnection, interaction, relation and network features extracted from each network, representing operational activities and events and any change thereof, state information, compute and storage capabilities, capacities in 
3. The method of Claim 1, wherein said domain knowledge comprises business and operational processes, relational and connection information and network features of operational data with other internal or external data and fact sets, and any change thereof, statistical and underlying physical models explaining operational, business and, security threat environment data. 
4. The method of Claim 1, wherein said security and risk administration knowledge comprises business and operational policies, rules, implemented processes represented by networked elements, constraints, 
5. The method of Claim 1, wherein data and fact sets comprise networked context and provide information for structural and statistical analysis, learning, modeling of operational security and business risk and formulation of control actions for security and risk management.
6. The method of Claim 1, further comprising: said security system monitoring and analyzing data at a highest level from each network to a single computer or end device at a lowest level and informing to quality and integrity of operational and business data acquired and stored as situational facts, features, and values of said network by correlating with anomalous actions and events in business (IT) and security threat (ST) systems.
7. The method of Claim 1, further comprising: organizing data representing 
8. The method of Claim 1, wherein data representing domain knowledge comprises relational and connection information of operational data with other internal or external data and fact sets, corresponding networks and any change thereof including 
9. The method of Claim 1, wherein data representing security and risk administration knowledge comprises data about business and operational policies, process and rules, constraints, configurations, trigger parameters, and ranges for implemented rules and processes represented in and learned from networked analysis, correlation of features and values of each network, and 
10. The method of Claim 1, further comprising: providing an operational security and business risk analysis engine; said risk analysis engine algorithmically processing, learning, and correlating elemental, systemic, and cross-domain situational intelligence, cross-correlating data sets and corresponding networks; said risk analysis engine logically and structurally inferencing and mathematically predicting, validating, ranking, and ordering situational operation security and business risk; inferring and producing a dynamic operational risk and security control decision output based on operational policies, processes, and rules, constraints, configurations, trigger parameters, and ranges for implemented rules and processes for reporting; 

providing real-time and dynamic input back into coordinated learning; and updating said situational intelligence, situational knowledge, and domain knowledge.
11. The method of Claim 1, wherein said enterprise elements that are monitored and controlled (MCEs) comprise any of: an entire enterprise-wide operational technology (OT) and information technology (IT) network comprising any of hardware, firmware, and software analysis, learning, and prediction applications and inter-connected and distributed systems within diverse geographical locations; one or more subsystems of said enterprise-wide OT and IT network; one or more information or data processing, analyzing, learning, and storage device; one or more peripheral devices and embedded 
12. A computer-implemented method, comprising: providing a processor-implemented self-similar structure comprising a plurality of monitored and controlled elements (MCE) for each of a 
13. The method of Claim 12, wherein said situational knowledge comprises any of current and historically monitored situational data and transactions, patterns and interconnections, interaction, relation and network features extracted from said network representing mathematical correlations of operational activities and events and any change thereof, situational changes, control implementations, and adjustments thereof, and other transitions in any of operational technology (OT) systems, information technology (IT) systems, and security systems (ST).
14. The method of Claim 12, wherein said domain knowledge comprises business and operational processes, relational and 
15. The method of Claim 12, wherein said security and business risk administration knowledge comprises business and operational policies, rules, implemented processes represented by the networked elements, constraints, configurations, and parameters.
16. The method of Claim 12, wherein said data and fact sets comprise networked context and provide information for structural and statistical analysis, learning, and modeling for operational security and business risk and formulation of control actions for security and risk management. 

18. The method of Claim 12, wherein said OT systems comprise one or more industrial control systems (ICSs), said ICSs comprising any of production systems, inventory management systems, and hospital clinical flow management system, and further comprising embedded devices for monitoring, analyzing, predicting, and 
19. The method of Claim 12, further comprising: providing an operational security and business risk analysis engine algorithmically analyzing big data comprising situational data and transactions, patterns and interconnections, interaction, relation and network features extracted from said network representing mathematical correlations of operational activities and events and any change thereof, learning and correlating elemental, systemic and cross-domain situational intelligence, cross-correlating data sets to logically and structurally infer and mathematically predict, validate, rank, and order situational operation security and business risk in a context comprising historical situational knowledge and domain knowledge about the physical and underlying operational, business and 
20. A computer-implemented networked business risk and operational security big data driven analysis, learning, prediction and control method, comprising: providing an enterprise-wide computer network; and providing a plurality of clusters of subsystems in said network, 

wherein each cluster comprises one or more computers designated as a server or client, wherein said computers within each cluster communicate with each other through physical network configurations and logical 

providing a conceptual and computational model of situational knowledge, business risk and security control knowledge in a formal, machine-interpretable form comprising a combination of tabular data set and node-and-edge graphs representing the corresponding network; 
wherein columns in the table and nodes in the graphs represent any of monitored data, transaction values, message content and meta-data, operational events, and security activity comprising situational data as well as business risk and operational security control policy and rule related facts and data elements;
wherein edges in the graph represent structural connection and 

wherein nodes have attributes and values representing properties of the elements representing the node as well as attributes and values comprising thresholds and ranges representing properties of elements comprising risk control policy and security rule nodes; 
wherein nodes comprise any of multiple types, said types comprising any of suppliers, raw materials, customers, finished products, production operators, manufacturing machines representing the situational knowledge about supply chain or physicians, patients, lab tests, diagnosed diseases, 
wherein node attribute values are found or discovered in transactions, messages, data patterns, network features and statistical derivation;
wherein edges have label attributes representing relations and interconnections between nodes as well as dependencies among risk control policy and security rule nodes, and values representing statistical probability, strength of relationships, threshold of dependency and frequency of interactions as discovered in data, transactions, and exchanged messages; and 
wherein multiple edges exist between a same pair of nodes representing different types of relations, dependencies and interactions between the nodes 

21. The method of Claim 20, wherein said conceptual and computational model of domain knowledge is in a formal, machine-interpretable form as a node-and-edge graph comprising: 

wherein edges represent known structural connection, feature value and functional interaction among facts and data elements; 
wherein nodes have attributes and values representing properties of elements representing the node; 
wherein nodes are of multiple types said types comprising any of suppliers, raw materials, customers, finished products, production operators, manufacturing machines representing domain knowledge about supply chain or physicians, patients, lab tests, diagnosed diseases, prescribed medications, all representing the domain knowledge about clinical work flow or payment processing flow in a hospital business; 
wherein edges have label attributes representing relations

wherein multiple edges exist between same pair of nodes representing different types of relations and interactions between them, both structural and functional.
22. The method of Claim 20, further comprising: providing a processor-implemented formal networked business risk and operational security threat prioritization and control inference processor which processes both a situational intelligence graph and a domain knowledge graph to learn and analyze structural and functional correlation across situation data in a context of domain knowledge and to identify and prioritize anomalies representing business and operational risk as well as processes a business risk 
said formal networked business risk and operational security threat prioritization and control inference processor further comprising:
statistical algorithms to analyze prioritized business risk and operational security situational data attributes; 
graph processing algorithms to identify structure, feature value and attributes of a situational data cluster and correlate them in context of domain knowledge driven data clusters or a subset thereof; 
learning algorithms to identify anomalous situational data and patterns and predict business risks and operational security 
ordering and ranking algorithms to prioritize statistically significant anomalous situations influencing business risks and operational security; and 
learning algorithms to identify a best statistical match of anomalous situational data and patterns representing business risk and operational security to available ranges and thresholds of business risk control rules, using a combination of statistical quantification and network graph feature analysis and computing control impact on business and operational outcome.
23. The method of Claim 20, wherein said situational knowledge comprises any of current and historical data patterns and 
24. The method of Claim 20, wherein a control inference process comprises any of matching statistical and network features for business risk and security risk represented by a situational anomaly comprising any of raw material inventory depletion below a threshold, increase in production lead time above a threshold, and market competition revenue rate increase above a threshold for supply chain business risk control to a set of control actions encoded as a rule target guided by risk management and security control policies, and blueprint and comparing cost of target control actions comprising any of outsourcing corresponding customer orders, taking a hit on on-time-delivery, lowering cost to customer through free shipment, and choosing a most cost effective risk control match. 

1. A computer-implemented method, comprising: conforming elemental processes in an enterprise-wide computer network to a processor-implemented self-similar structure comprising a plurality of data acquisition, analysis, learning, and inference applications and processes distributed over a plurality of domains; representing elemental processes in each domain as a network
supporting exchange of a transaction value that represents operational events or actions; 
wherein each element in an elemental process is represented by a node, and each of its relations or interactions with other elements is represented by an edge, each network having multiple 

acquiring data and organizing said data into tabular and networked graph data sets; 
identifying statistically significant patterns and learning correlations in said organized data sets in multiple dimensions and across connected elements; 
analyzing said organized data sets in different dimensions by correlating said data sets in a context of structural information about interactional 
and relational network features extracted from a corresponding network, data sets, and other information comprising domain knowledge; 
inferring normative and anomalous distribution features of data in full enterprise systemic context across 
the corresponding changes in structural features and values of each network; providing autonomous and adaptive operational control capabilities, 
and enhanced efficiency of target systems, subsystems, and elements at a plurality of hierarchical levels of each network; 
analyzing real-time transactions, incoming values in data sets, state information, and activities on network elements as captured in the corresponding changes in structural features and values of each network, as well as elements of underlying enterprise 
and dynamically adapting said operational analysis and control capabilities, and efficiency at selected hierarchical levels and at selected time scales in response to enterprise data driven situational awareness and knowledge about domain 
specific normative models. 
2. The method of claim 1, wherein said situational knowledge and intelligence comprises current and historical data, data patterns and their interconnection, interaction, relation and network features extracted from each network, representing operational activities and events and any change thereof, state information, compute and storage capabilities, capacities in 

 3. The method of claim 1, wherein said domain knowledge comprises business and operational processes, relational and connection information and network features of operational data with other internal or external data and fact sets, and any change thereof, statistical and underlying physical models explaining operational, business and, 
security threat environment data. 
 4. The method of claim 1, wherein said security and risk 
administration knowledge comprises business and operational policies, rules, implemented processes represented by networked elements, constraints, 
5. The method of claim 1, wherein data and fact sets comprise networked context and provide information for structural and statistical analysis, learning, modeling of operational security and business risk and formulation of control actions for security and risk management. 
6. The method of claim 1, further comprising: said security system monitoring and analyzing data at a highest level from each network to a single computer or end device at a lowest level and informing to quality and integrity of operational and business data acquired and stored as situational facts, features, and values of said network by correlating with anomalous actions and events in business (IT) and security threat (ST) systems. 
7. The method of claim 1, further comprising: organizing data representing 
8. The method of claim 1, wherein data representing domain 
knowledge comprises relational and connection information of operational data with other internal or external data and fact sets, corresponding networks and any change thereof including 
9. The method of claim 1, wherein data representing security and risk administration knowledge comprises 
data about business and operational policies, process and rules, constraints, configurations, trigger parameters, and ranges for implemented rules and processes represented in and learned from networked analysis, correlation of features and values of each network, and 
10. The method of claim 1, further comprising: providing an operational security and business risk analysis engine; said risk analysis engine algorithmically processing, learning, and correlating elemental, systemic, and cross-domain situational intelligence, cross-correlating data sets and corresponding networks; said risk analysis engine logically and structurally inferencing and mathematically predicting, validating, ranking, and ordering situational operation security and business risk; inferring and producing a dynamic operational risk and security control decision output based on operational policies, processes, and rules, constraints, configurations, trigger parameters, and ranges for implemented rules and processes for reporting; 

providing real-time and dynamic input back into coordinated learning; and updating said situational intelligence, situational knowledge, and domain knowledge. 
11. The method of claim 1, wherein said enterprise elements that are monitored and controlled (MCEs) comprise any of: an entire enterprise-wide operational technology (OT) and 
information technology (IT) network comprising any of hardware, firmware, and software analysis, learning, and prediction applications and inter-connected and distributed systems within diverse geographical locations; one or more subsystems of said enterprise-wide OT and IT network; one or more information or data processing, analyzing, learning, and storage device; one or more peripheral devices and embedded 
a collection of information and data elements, exchanged between or flowing through said elements, devices, subsystems, and systems; and one or more messages and operational transactions represented by a collection of information and data elements, exchanged between or flowing 
through said enterprise-wide network or its elements with any element external to a monitored network. 
12. A computer-implemented method, comprising: providing a processor-implemented self-similar structure comprising a plurality of monitored and controlled elements (MCE) for each of a 
and functional interactions with other MCEs, said security monitoring 
providing situational intelligence and computing short and long term risk control decisions and security posture information from each producing MCE with other consuming MCEs; based upon said self-similar structure, monitoring, analyzing, learning, and predicting security and operational risk 
state; pervasively monitoring security and operational data and patterns and their interconnection, interaction, relation and network features extracted from said network, and adaptively 

algorithmically processing, learning, and correlating elemental, systemic, and cross-domain situational intelligence, and cross-correlating data sets and corresponding networks to logically and structurally infer and mathematically predict, validate, rank, and order situational operation security; inferring and producing a dynamic decision output based on the operational policies, process and rules, constraints, configurations, trigger parameters, and ranges for implemented rules and processes for reporting and controlling enterprise operation and 

13. The method of claim 12, wherein said situational knowledge comprises any of current and historically monitored situational data and transactions, patterns and interconnections, interaction, relation and network features extracted from said network representing mathematical correlations of operational activities and events and any change thereof, situational changes, control implementations, and adjustments thereof, and other transitions in any of operational technology (OT) systems, information technology (IT) systems, and security systems (ST). 
14. The method of claim 12, wherein said domain knowledge comprises business and operational processes, relational and 
15. The method of claim 12, wherein said security and business risk administration knowledge comprises business and operational policies, rules, implemented processes represented by the networked elements, constraints, configurations, and parameters. 
16. The method of claim 12, wherein said data and fact sets comprise networked context and provide information for structural and statistical analysis, learning, and modeling for operational security and business risk and formulation of control actions for security and risk management. 

18. The method of claim 12, wherein said OT systems comprise one or more industrial control systems (ICSs), said ICSs comprising any of 
production systems, inventory management systems, and hospital clinical flow management system, and further comprising embedded devices for monitoring, analyzing, predicting, and 
19. The method of claim 12, further comprising: providing an operational security and business risk analysis engine algorithmically analyzing big data comprising situational data and transactions, patterns and interconnections, interaction, relation and network features extracted from said network representing mathematical correlations of operational activities and events and any change thereof, learning and correlating elemental, systemic and cross-domain situational intelligence, cross-correlating data sets to 
logically and structurally infer and mathematically predict, validate, rank, and order situational operation security and business risk in a context comprising historical situational knowledge and domain knowledge about the physical and underlying operational, business and 
20. A computer-implemented networked business risk and operational security big data driven analysis, learning, prediction and control method, comprising: providing an enterprise-wide computer network; and providing a plurality of clusters of subsystems in said network,

individual computers and data analysis, learning, prediction and control applications, said individual computers and data analysis, learning, prediction and control applications, in turn, comprising a plurality of other smaller monitored and controlled elements (MCE) comprising any of computers, sensors, data acquisition, storage, analysis, learning, and business risk and operational security prediction and control systems at every level within the enterprise-wide computer network, and underlying business processes; 
wherein each cluster comprises one or more computers designated as a server or client, wherein said computers within each cluster communicate with each other through physical network configurations and logical 

graphs representing the corresponding network; 
wherein columns in the table and nodes in the graphs represent any of monitored data, transaction values, message content and meta-data, 
operational events, and security activity comprising situational data as well as business risk and operational security control policy and rule related facts and data elements; 
wherein edges in the graph represent structural connection and 

comprising thresholds and ranges representing properties of elements comprising risk control policy and security rule nodes; 
wherein nodes comprise any of multiple types, said types comprising any of suppliers, raw materials, customers, finished products, production operators, manufacturing machines 
representing the situational knowledge about supply chain or physicians, patients, lab tests, diagnosed diseases, 
wherein node attribute values are found or discovered in transactions, messages, data patterns, network features and statistical derivation; 
wherein edges have label attributes representing relations 
and interconnections between nodes as well as dependencies among risk control policy and security rule nodes, and values representing statistical probability, strength of relationships, threshold of dependency and frequency of interactions as discovered in data, transactions, and exchanged messages; and 
wherein multiple edges exist between a same pair of nodes representing different types of relations, dependencies and interactions between the nodes 

21. The method of claim 20, wherein said conceptual and computational model of domain knowledge is in a formal, machine-interpretable form as a node-and-edge graph comprising: 

wherein edges represent known structural connection, feature value and functional interaction among facts and data elements; 
wherein nodes have attributes and values representing properties of elements representing the node; 
wherein nodes are of multiple types said types comprising any of suppliers, raw materials, customers, finished products, production operators, 
manufacturing machines representing domain knowledge about supply chain or physicians, patients, lab tests, diagnosed diseases, prescribed medications, all representing the domain knowledge about clinical work flow or payment processing flow in a hospital business; wherein edges have label attributes representing relations 

wherein multiple edges exist between same pair of nodes representing different types of relations and interactions between them, both structural and functional. 
22. The method of claim 20, further comprising: providing a processor-implemented formal networked business risk and operational security threat prioritization and control inference processor which processes both a situational intelligence graph and a domain knowledge graph to learn and analyze structural and functional correlation across situation data in a context of domain knowledge and to identify and prioritize anomalies representing business and operational risk as well as processes a business risk 
said formal networked business risk and operational security threat prioritization and control inference processor further comprising: 
statistical algorithms to analyze prioritized business risk and operational security situational data attributes; 
graph processing algorithms to identify structure, feature value and attributes of a situational data cluster and correlate them in context of domain knowledge driven data clusters or a subset thereof; 
learning algorithms to identify anomalous situational data and patterns and predict business risks and operational security 
ordering and ranking algorithms to prioritize statistically 
significant anomalous situations influencing business risks and operational security; and 
learning algorithms to identify a best statistical match of anomalous situational data and patterns representing business risk and operational security to available ranges and thresholds of business risk control rules, using a combination of statistical quantification and network graph feature analysis and computing control impact on business and operational outcome. 
23. The method of claim 20, wherein said situational knowledge comprises any of current and historical data patterns and 
resource availability for clinical operation risk analysis; and wherein said business risk and operational security control knowledge comprises any of control choices for on-time delivery (OTD) requirements by customers, control choice allowed by service level agreements on lead time variance, controlling cost liabilities of vendor managed inventories for supply chain business risk control, and 
pandemic, emergency, and surge management agreements on patient 
24. The method of claim 20, wherein a control inference process comprises any of matching statistical and network features for business risk and security risk represented by a situational anomaly comprising any of raw material inventory depletion below a threshold, increase in production lead time above a threshold, and market competition revenue rate increase above a threshold for supply chain business risk control to a set of control actions encoded as a rule target guided by risk management and security control policies, and blueprint 
and comparing cost of target control actions comprising any of 
outsourcing corresponding customer orders, taking a hit on on-time-delivery, lowering cost to customer through free shipment, and choosing a most cost effective risk control match.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,210,470. Claims 1-24 of the instant application are anticipated by patent claims 1-24 in that claims 1-24 of the patent contain all the limitations of claims 1-24 of the instant application. Therefore, claims 1-24 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

US application – 16/905,554
1. A computer-implemented method, comprising: 


conforming elemental processes in an enterprise-wide computer network to a processor-implemented self-similar 





representing elemental processes in each domain as a network supporting exchange of a transaction value that represents operational events or actions; 










identifying statistically significant patterns and learning correlations in said organized data sets in multiple dimensions and across connected elements;








analyzing said organized data sets in different dimensions by correlating said data sets in a context of structural information about interactional and relational network features extracted from a corresponding network, data sets, and other information comprising domain knowledge;
inferring normative and anomalous distribution features of data in full enterprise systemic context across connected data sets of each network and across multiple dimensions of transactional data representing operational events and activities: 

performing pervasive and persistent risk and operational efficiency analysis to adapt to evolving situational knowledge and intelligence as captured in the corresponding changes in structural features and values of each network; 











analyzing real-time transactions, incoming values in data sets, state information, and activities on network elements as captured in the corresponding changes in structural features and values of each network, as well as elements of underlying enterprise 


2. The method of Claim 1, wherein said situational knowledge and intelligence comprises current and historical data, data patterns and their interconnection, interaction, relation and network features extracted from each network, representing operational activities and events and any change thereof, state information, compute and storage 

3. The method of Claim 1, wherein said domain knowledge comprises business and operational processes, relational and connection information and network features of operational data with other internal or external data and fact sets, and any change thereof, statistical and underlying physical models explaining operational, business and, security threat environment data. 

4. The method of Claim 1, wherein said security and risk administration knowledge comprises 

5. The method of Claim 1, wherein data and fact sets comprise networked context and provide information for structural and statistical analysis, learning, modeling of operational security and business risk and formulation of control actions for security and risk management.

6. The method of Claim 1, further comprising: said security system monitoring and analyzing data at a highest level from each network to a single computer or end device at a lowest level and informing to quality and integrity of operational and business data acquired and stored as situational facts, features, and values of said network by correlating 

7. The method of Claim 1, further comprising: organizing data representing activities and events as acquired at, flowing through, or stored at each node as aggregation and statistical derivations as data sets and networks comprising situational awareness concerning any of customer pull of finished goods, ordering data about material, production capacity, supply chain lead times data, patient volume and physical condition data during hospital admission or a clinical event, clinical resource availability including ICU configuration and occupancies, caregiver availability, gas pressure or voltage level in an utility network and time-series aggregations thereof. 



9. The method of Claim 1, wherein data representing security and 

10. The method of Claim 1, further comprising: providing an operational security and business risk analysis engine; said risk analysis engine algorithmically processing, learning, and correlating elemental, systemic, and cross-domain situational intelligence, cross-correlating data sets and corresponding networks; said risk analysis engine logically and structurally inferencing and mathematically predicting, validating, ranking, and 




11. The method of Claim 1, wherein said enterprise elements that are monitored and controlled (MCEs) comprise any of: an entire enterprise-wide operational 

12. A computer-implemented method, comprising: providing a processor-implemented self-similar structure comprising a plurality of monitored and controlled elements (MCE) for each of a plurality of networks representing their logical and physical interconnection; deploying security and operation data and transaction monitoring, acquisition, analysis, learning, prediction, and inference pervasively around each MCE to monitor, analyze, and learn about said MCE’s structural connections and functional interactions with other MCEs, said security monitoring 











































13. The method of Claim 12, wherein said situational knowledge comprises any of current and historically monitored situational data and transactions, patterns and interconnections, interaction, relation and network features extracted from said network representing mathematical correlations of operational activities and 

14. The method of Claim 12, wherein said domain knowledge comprises business and operational processes, relational and connection information of operational data with other internal or external data and fact sets, and any change thereof, statistical, logical, and underlying physical models explaining operational, business, and security threat environment data and various learning.

15. The method of Claim 12, wherein said security and business risk administration knowledge comprises business and operational policies, rules, implemented 

16. The method of Claim 12, wherein said data and fact sets comprise networked context and provide information for structural and statistical analysis, learning, and modeling for operational security and business risk and formulation of control actions for security and risk management. 

17. The method of Claim 12, wherein said MCEs comprise fractal objects and networks that are similar in structure and functions on all scales, and polymorphic, in that they are overloaded to take on different context-dependent data analysis, learning, and prediction and operate accordingly by selection and configuration of available functions, capabilities, constraints, parameters, ranges, and 

18. The method of Claim 12, wherein said OT systems comprise one or more industrial control systems (ICSs), said ICSs comprising any of production systems, inventory management systems, and hospital clinical flow management system, and further comprising embedded devices for monitoring, analyzing, predicting, and controlling performance of other physical process resources.

19. The method of Claim 12, further comprising: providing an operational security and business risk analysis engine algorithmically analyzing big data comprising situational data and transactions, patterns and 

20. A computer-implemented networked business risk and operational security big data driven analysis, learning, prediction and control method, comprising: providing an enterprise-wide computer network; and providing a plurality of clusters of subsystems in said network, each subsystem comprising a plurality of lower level subsystems and individual computers and data analysis, learning, prediction and control applications, said individual computers and data analysis, learning, prediction and control applications, in turn, comprising a plurality of other smaller 
wherein each cluster comprises one or more computers designated as a server or client, wherein said computers within each cluster communicate with each other through physical network configurations and logical messaging structures, wherein a computer comprises any of a real computer and a virtual computer; and 
providing a conceptual and computational model of situational knowledge, business risk and security control Knowledge in a formal, machine-interpretable form comprising a combination of tabular data set and node-and-edge 
wherein columns in the table and nodes in the graphs represent any of monitored data, transaction values, message content and meta-data, operational events, and security activity comprising situational data as well as business risk and operational security control policy and rule related facts and data elements;
wherein edges in the graph represent structural connection and functional interaction among situational data elements as discovered in the data, transaction, and exchanged messages as well as Known structural connections, correlations and dependencies among facts and data elements representing risk control policies and security rules;
wherein nodes have attributes and values representing properties of the elements representing the node as well as 
wherein nodes comprise any of multiple types, said types comprising any of suppliers, raw materials, customers, finished products, production operators, manufacturing machines representing the situational Knowledge about supply chain or physicians, patients, lab tests, diagnosed diseases, prescribed medications, all representing situational knowledge about clinical work flow or payment processing flow in a hospital business;
wherein node attribute values are found or discovered in transactions, messages, data patterns, network features and statistical derivation;
wherein edges have label attributes representing relations 
wherein multiple edges exist between a same pair of nodes representing different types of relations, dependencies and interactions between the nodes as discovered in the data, both structural and functional: and providing a conceptual and computational model of domain knowledge comprising any of structural and correlational data patterns between any of goods and raw material, geo location and lead time of suppliers, lead time and inventory holding cost, machine failure and on-time delivery miss, and market factors and demand pull variance by customers for supply chain 

21. The method of Claim 20, wherein said conceptual and computational model of domain knowledge is in a formal, machine-interpretable form as a node-and-edge graph comprising: wherein nodes represent domain related facts and data set elements; wherein edges represent known structural connection, feature value and functional interaction among facts and data elements; wherein nodes have attributes and values representing properties of elements representing the node; wherein nodes are of multiple types said types comprising any of suppliers, raw materials, 

22. The method of Claim 20, further comprising: providing a processor-implemented formal networked business risk and operational security threat 
ordering and ranking algorithms to prioritize statistically significant anomalous situations influencing business risks and operational security; and learning algorithms to identify a best statistical match of anomalous situational data and patterns representing business risk and operational security to available ranges and thresholds of business risk control 

23. The method of Claim 20, wherein said situational knowledge comprises any of current and historical data patterns and feature values comprising any of raw material lead time by suppliers, pricing variance by suppliers, geo location of suppliers, machine failure and downtime at factory floor, and goods demand pull variance by customers for supply chain business risk analysis or patient volume and admission causes in a hospital, physician and hospital  resource availability for clinical operation risk analysis; and wherein said business risk and operational security control knowledge comprises any of control choices for on-time delivery (OTD) 

24. The method of Claim 20, wherein a control inference process comprises any of matching statistical and network features for business risk and security risk represented by a situational anomaly comprising any of raw material inventory depletion below a threshold, increase in production lead time above a threshold, and market competition revenue rate increase above a threshold for supply chain business risk control to a set of control actions encoded as a rule target 


1. A computer-implemented method for analyzing, learning, predicting, and controlling business and operational risk of an enterprise, comprising: 
conforming elemental processes in an enterprise-wide computer network to a processor-implemented self-similar 

representing elemental business and operational processes in each domain as a network supporting exchange of a transaction value that represents operational events or actions, 
wherein all elementary business processes in all of said domains are conceptually and logically interconnected and structurally similar to each other; wherein the elemental processes in an enterprise are based on any of a physical or logical network, a conceptual network, and organizational structures; 



analyzing said organized data sets in different dimensions by correlating said data sets in a context of structural information concerning network, business processes, data sets, and other information comprising domain knowledge; inferring normative and anomalous distribution of data in full enterprise systemic context across connected data sets of the enterprise network and multiple dimensions of transactional data representing operational events and business activities; 


performing pervasive and persistent business risk and operational efficiency analysis to adapt to evolving situational knowledge and intelligence comprising any of normative and anomalous relationships and connections extracted 

analyzing real-time transactions, incoming values in data sets, state information, and activities on said network elements, as well as elements of underlying enterprise business processes that are affected if and when security of an element is breached or business 

    2. The method of claim 1, wherein said situational knowledge and intelligence comprises current and historical data, data patterns and their interconnection representing operational activities and events and any change thereof, state information, compute and storage capabilities, capacities in monitoring, decision making, and control 




3. The method of claim 1, wherein said domain knowledge comprises business and operational processes, relational and connection information of operational data with other internal or external data and fact sets, and any change thereof, statistical and underlying physical models explaining operational, business and, security threat environment data. 


4. The method of claim 1, wherein said security and business risk administration knowledge comprises business and 

 
5. The method of claim 1, wherein data and fact sets comprise context and provide information for structural and statistical analysis, learning, modeling of operational security and business risk and formulation of control actions for security and risk management. 

6. The method of claim 1, wherein said security system monitors and analyzes an entire enterprise-wide network at a highest level to a single computer or end device at a lowest level and informs to quality and integrity of operational and business data acquired and stored as situational facts by correlating with 



7. The method of claim 1, wherein data representing activities and events as acquired at, flowing through, or stored at each node as aggregation and statistical derivations , are organized as data sets comprising situational awareness concerning any of customer pull of finished goods, ordering data about material, production capacity, supply chain lead times data, patient volume and physical condition data during hospital admission or a clinical event, clinical resource availability including ICU configuration and occupancies, caregiver availability, gas pressure or voltage level in an utility network and time-series aggregations thereof. 


8. The method of claim 1, wherein data representing domain knowledge comprises relational and connection information of operational data with other internal or external data and fact sets, and any change thereof including correlation of mining activity, logistical and transportation activity, and raw material availability at a production floor for providing context of supply chain risk analysis or new drug-drug-interaction correlated to clinical processes performed by doctors providing a context for clinical work flow risk at a hospital for connected statistical and underlying physical models explaining operational (OT), business (IT) and, security threat (ST) environment data and cross-domain learning. 





 
10. The method of claim 1, further comprising: providing an operational security and business risk analysis engine algorithmically processing, learning, and correlating elemental, systemic, and cross-domain situational intelligence, cross-correlating data sets to logically and mathematically predict, validate, rank, and order situational operation security and business risk in a 

11. The method of claim 1, wherein said enterprise elements that are monitored and controlled (MCEs) comprise any of: 



12. A computer-implemented operational risk and business security big data driven analysis, learning, predicting, and control decision inference method, comprising: providing a processor-implemented self-similar structure comprising a plurality of monitored and controlled elements (MCE) for each of a plurality of networks comprising any of a supply chain, production planning, demand forecast, inventory management, hospital clinical flow, clinical claims paid, and hospital admission and discharge; deploying security and operation data and 

13. The method of claim 12, wherein said situational knowledge comprises any of current and historically monitored situational data and transactions, patterns and interconnections representing operational activities and events and any change thereof, situational changes, 





14. The method of claim 12, wherein said domain knowledge comprises business and operational processes, relational and connection information of operational data with other internal or external data and fact sets, and any change thereof, statistical and underlying physical models explaining operational, business, and security threat environment data and various learning. 

15. The method of claim 12, wherein said security and business risk administration knowledge comprises business and 

16. The method of claim 12, wherein said data and fact sets comprise context and provide information for structural and statistical analysis, learning, and modeling for operational security and business risk and formulation of control actions for security and risk management.

 
17. The method of claim 12, wherein said MCEs comprise fractal objects and networks that are similar in structure and functions on all scales, and polymorphic, in that they are overloaded to take on different context-dependent data analysis, learning, and prediction and operate accordingly by selection and configuration of available functions, capabilities, 

18. The method of claim 12, wherein said OT systems comprise one or more industrial control systems (ICSs), said ICSs comprising any of production systems, inventory management systems, and hospital clinical flow management system, and further comprising embedded devices for monitoring, analyzing, predicting, and controlling performance of other physical process resources. 

19. The method of claim 12, further comprising: providing an operational security and business risk analysis engine algorithmically analyzing big data comprising situational data and 




20. A computer-implemented networked business risk and operational security big data driven analysis, learning, prediction and control method, comprising: providing an enterprise-wide computer network; and providing a plurality of clusters of subsystems in said network, each subsystem comprising a plurality of lower level subsystems and individual computers and data analysis, learning, prediction and control applications, said individual computers and data analysis, learning, prediction and control applications, in turn, comprising a plurality 











21. The method of claim 20, wherein said conceptual and computational model of domain knowledge is in a formal, machine-interpretable form as a node-and-edge graph comprising: wherein nodes represent domain related facts and data set elements; wherein edges represent known structural connection and functional interaction among facts and data elements; wherein nodes have attributes and values representing properties of elements representing the node; wherein nodes are of multiple types said types comprising any of suppliers, 

22. The method of claim 20 further comprising: providing a processor-implemented formal networked business 



23. The method of claim 22, wherein a control inference process comprises any of matching statistical features for business risk and security risk represented by a situational anomaly comprising any of raw material inventory depletion below a threshold, increase in production lead time above a threshold, and market competition revenue rate increase above a threshold for supply chain business risk control to a set of control actions encoded as a rule target guided by risk management and security control policies, and blueprint and comparing cost of target control actions 







24. The method of claim 20, wherein said situational knowledge comprises any of current and historical data patterns comprising any of raw material lead time by suppliers, pricing variance by suppliers, geo location of suppliers, machine failure and downtime at factory floor, and goods demand pull variance by customers for supply chain business risk analysis or patient volume and admission 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437